DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/SE2018/050116, filed on 02/08/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 in line 3, recited the limitations “a refining space between them” is indefinite, it is unclear between what, the gap is defined.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
"adapted to" throughout the claims makes what follows a functional statement and not a positive limitation because it has been held that the recitation that an element is “adapted for” to perform a function only requires the ability to so perform. It does not constitute a limitation in any patentable sense.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu US. Publication (2015/0306603) hereinafter Wu.
Regarding claim 1,
Wu discloses a first refining disc (see fig.3 including element 34) in a defibrator (see fig.4) for refining fibrous material, the first refining disc (see fig.3 including element 34) comprising 
a refining surface (314) adapted to face a refining surface (323) of a second refining disc (see fig.3), the refining surfaces (314,323) defining a refining space (G) between them and being adapted to refine the fibrous material (Para.[0018] line 7), 


    PNG
    media_image1.png
    388
    623
    media_image1.png
    Greyscale

a central hole (311) located in a rotational center of the first refining disc (see fig.3 including element 34) and extending from the backside to the front side of the first refining disc (see fig.3 including element 34), for allowing steam to flow through the central hole (311) from the backside to the front side of the first refining disc (see fig.3 including element 34) at the rotational center of the first refining disc (see fig.3 including element 34).
Regarding claim 2,
Wu discloses wherein the first refining disc (see fig.3 including element 34) comprises a center plate (34) located at the rotational center of the first refining disc (see fig.3 

    PNG
    media_image2.png
    686
    534
    media_image2.png
    Greyscale

wherein the at least one non-central opening (342) is provided between a refining segment (see fig.2) of the first refining disc (see fig.3 including element 34) and the center plate (34).
Regarding claim 3,
Wu discloses wherein a backside of the center plate (34) is provided with channels (see fig.2) for guiding the steam towards the central hole (311) of the first refining disc (see fig.3 including element 34), the backside of the center plate (34) being adapted to face away from the second refining disc (see fig.3 above).
Regarding claim 4,
Wu discloses wherein a backside of the center plate (34) is provided with wings (341) for guiding the steam towards the central hole of the first refining disc (see fig.2 above), 
Regarding claim 5,
Wu discloses wherein the first refining disc (see fig.3 above) is a rotor (31) in a defibrator (see fig.4).
Regarding claim 6,
Wu discloses wherein the first refining disc (see fig.3 above) is a rotor (31) in a defibrator (see fig.4).
Regarding claim 7,
Wu discloses a defibrator (see fig.4) for refining fibrous material comprising a first refining disc (see fig.3 above) according to claim 1.
Regarding claim 8,
Wu discloses a defibrator (see fig.4) for refining fibrous material comprising a first refining disc (see fig.3 above) according to claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 18, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        


/JESSICA CAHILL/Primary Examiner, Art Unit 3753